Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 1 of 8




                         JX2
          Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 2 of 8


      I
     )keholder Interviews                  Feedback for Mauro Botta                                                  May2014
                                        Consolidated and Summarized
    I
   &1trotluctiom

    {[he p. urpo.se of this fo.J:dbaek is to p. rovi<le you the po.'B p. ective of the selected individuals below with respect to
    your goal to 1.mderstand thefr considerations in mting you a Top Performer and/or supporting you as a partner
    candl dili:e. The questions you mid I formufated were based on those spedfic ttspects and so were mainly
:;/ positioned as development oriented. This foedbaek, therefore, largely refkd:s area~ of devdopment,

  However, it was not only clear from the intervievvs fhat you nre widciy respected and thought of as a
  tremendous asset to hvC, it w,1s specifically requested that I ensure you know you are held in high regard and
  that you should hold the feedba.ek in the maruwr intended, to support you in hebg suceessful in attaining your
  go<1.ls.

  The following people were interviewed:

        1,   Deepak Bhandarkar
        2,   Johan Furstenberg
        3, Laura Bustk!mante
        + l\.~a!1?Y I?hillon
        :)• Rw11l Jooanputra
        6. T)'e Thorson

  The questions they were each nsked were;

             VVhat strengths does Mauro pos,wss that support him in being rntod a top perfonrwr and/ or becoming a
             partner?

        2,

             What ar-e speeific examples of these ::1ituatlons?

        4, W!mt is the impact on you ln theilio situations?

        5.   What is an approach that Mauro could use that ·would wotk for you?

        6.   VVhat fa the single most i:mpactful improvement thul" he could mah;?


  The first part c.fthis document is a smnmary of the resrionses provided, The sr.cond part is the aetual responses,




                                                                                                                        PLAINTIFF 0023




                                                                  JX2-1
   Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 3 of 8


Stnkelmlder Interviews               Feedback for Mauro Botta                                     May 2014
         /                         Consolidated and Summarized

SUl\llVL\.RY RESPONSES

   L   \Nhat stnmgths docs Mauro possess thnt support him in being rated a top pe:rformcr
       and/ or beeomlng a partner?
       Exceptional auditor

       Very passionate, and wkm fully pJSsionat.e about smnetMng, will drive it all the way through on his
       own initiative




   2. What is preventing lWauro from being rated a top ptTformel· and/or progressing to
      pru:tner?
       Perform more independently,

       He brings problems, many of them, not solutionE,

       fa.notional and black and white, Can be pobrizing.

       Communication style tends to be w:,gative.

       Creates ffre_s instead of prnventing them.

       Dou, not support pacl:ners.




  4, \-Vhat is the hnpad o.n you in these situatio11s?
     Jnvested a lot oftinw trying to save him (in response to Mauro threatening to leave).

       He does more harm to hlmselfi;Lm me

       Partner lnrn to (foal with the problems presented rather than helping implement Mauro's ideas for
       solutions.


  5. 1¥lrntis au approach thatI\fauro could use tlwt would work for you'?
       Focus on work rather than issues. Get on with things,

       Reframe ,mnpfaints and find solutions,

       Step out as   ,i positive role inodeL
  6, Wlrnt b the single nwst impactful imJH'OVement that he could make?
     Soften the edges and not be so hbck and ,vh-ite. Adapt your style.

       Stop tlie conspiracy theolies.

       Choose your battles.

       Frame things in the positive,

       Take the lead, rather than be led.




                                                                                                   PLAINTIFF 0024




                                                    JX2-2
   Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 4 of 8


Stakeholder Intervie-Ns               Feed.buck for Mamo Botta                                            May2014
                                    Consolidated and Summarized



CONSOLmATED RESPONSES

   t,   VI/hat stt<engths does Mauro possess that support him in being rnted a hip perfinmer
        rutd/or he coming a partner'?

        Client n,lationship ~ Mamo's unique style works for him there, He realJy connects 'with dients in a
        positive Wi-iy, An example of this is when a client was trans.itioning fron1 public to private to merger; he
        had to lntern.<ct witb 3 different nu:uwgt'mentteams, There were also many different persomdihes
        involved and tbe transiiJon required a complete eultu:re shift. Through and through there was Mauro,
        dealing v,dl with it all and forging dose bonds with the dients. Maur(1, iu his way, made a positive
        impact The dient stilt asks about him today.

        Clients n:ally like hin, too, he is approadrnbk and responsive,

        Reully good with people. He is a very good coach for om staff. Rolls np bL~ sleeves with staff and teaches
        them.

        Dedicated, loyal, hnrd working

        Strong set of values, high Jntegd ty, tnrnt worthy, nbility to call n spade a spade,

        Mauro has very strong professional skeptic.ism and it is a very good thing.

        He is open and direct in a way that othen, aren'L

        ·wben Mauro is engaged and passionate, he gets it done ,md delivers excellent qua1ity work

        His p'rn1iion for our business and PwC.

        Passionate about what he dot's when he vvants to do iL If he is ()D a project he cares ,1 lxmt (srn,h as
        bllling&), he'll own iL He did a gt\.'at job with bUlings and collections.

        When he cares abont something he'll drive it all the way through~ an mwmpk is centralized billing, He
        did this on his own initiative. Be created more nimbleness 1n the market barn.

        When his head is in the game, he is hitting on all cylinders

        Mauro is the guy that gets things done, One example is the billings and eoHections, You can count on
        l\:fauro to get results.

        He understands our business. He understcmds that we need to deploy efficiently, record hme, bill and
        collect. hi:c understand3 those Krh fof our business and owns therr.i in a ,vay that distinguishes hhn
        from other senior managers,

        .tvfaurn is coadw.ble when he opens his mind and listens. He has responded well to husirwsB
        development coaching and is meeting with people in the market and bringing information back. He lrns
        executed nicely once he was shown how, He has a vtillingness to go try in the rnarbt; I really appreciate
        thi,l,

        Mauro is funny. _Gets things done with humor and yet is v,ggressive about it, l really, really like him. He
                               t1s helL
        ts a, great guy ... funny

        He ls very involved and in th{~ know, He stays connected and is proactiw abo11t it.

        He is an amazing asset to the firm.

        Verydetal! odented.




                                                                                                          PLAINTIFF 0025




                                                       JX2-3
       Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 5 of 8


Stakeholder Interviews                 Feedback for Mnuro Botta                                                  I\ilay 2014
                                     Consolidated and Summarized

         l ,vonld always trust hhn getting an audit done right AH partners would wave his flag here· which i2 big
         in tbs world.
         He has u great ability to audit things,


   2,    '\'V1rnt is preventing M~uro from being x·a h~d a top performer and/ or progressing to
         partner'?
                                          '
         H;: gets w:ry t,motiona! about tlw p.rnfossion here, Ue has been on the cusp of leinfog PwC 12 times, We
         invest time in him each time to let him kncw1 he is valued here, If wants to be partner, he needa to he
         able to suck it up, grab the bull by the horns and just go do it, What we deal v>'ith ts not perfect, J.:(l!LJ'.:1£[_
         h;rve toyy.:J~g. 1:1,2 and dm,l with it and be a leader.                                  '?
         For the top-notch, distinguishing exeeptional performer, he eould run mcx·e independently, And, at the
         end of the day, elevate his oiv11ershir ancl demeanor.

         I am a big Mauro supporter, But, tit least once a ye,u' he threatens to :resign. He got in his box and stJH
         got a '2'/outsta:n<ling performer, He was hhnself and still got a 'i,\ But, he appears to enjoy being
         himself! In order to be a partner, you need to live with the full package of what is required, That
         rncrifke may be mo:re thnn Mauro is wilUng to make.

         Our •Nork is dynarnk andt.here are people JSS\His that are grey. Mn,rrn L not comfortable wHh the grey
         --- he nee<ls to recognize the black and white within himself. Be does not embrace it. There are differrnt
         ways to get a messnge across that indudes people and helps hr!ng them along. He does not bring people ·-;:.,. )
         along,

  ~7     Mauro has a mizplace<l sense ofwlrnt: leadership means. Tht,n: is what reality oflu:,dership really ls and
   /
         what he thinks it is,

         He ttnds to be tuo black and whJte. ft is polad/ng, He cm rub people foe wrong way - (:qwdaUywhen
         he has fonned a negative opinion about them,

         .He du{,s not know bow to pick his lmttks to change the world. All is a 1:rn.ttle to Mauro, He needs to
         understnnd and operate within the establbhe<l systetn.

         He has a reputation fur being quid<:,- and eecentric, This can he rm advantage -•· but his is more a
         matter of not fitting in thun being uniqU("., His chn be more i_l}\_!:']}~_
                                                                                     2,
                                                                                     7
         It is obvious when he ls not enjoying himself, he drags hlmsdf in and everyone see it.
                                                             ,,/'?
         When you are a 1 rated top performer/ par,J;ner, you tow the party line, Mauro engages too in negative
         discussions with people he has beneath hifo. He needs to reframe the negative stuff an<l get behind
         fixing it, not just eomplnlni ng about it. He <:an no longer engage 'Mith people beneath him like that,
         The flip side of Mauro being so open is that he does not have a filter, He nmllyneeds to umieratan<l hov,
         important it is to frame things in the positive - he needs coaching on this communication style or it ,•,111
         hlnder professionally.
                                                                                     --·        '!   ?
        This is anecdotal .... I've heard Jw is not thorough in hb detail work,-He focuses on getting things done
        and he gets it done, but it might be smnewhlit messy.
                                                                                           ')
         Becnuse he is snch an rM::eution guy - I don't see hi.mas strategic, _...,

         He co1;w~sations are more about prnb!.erns tbm sobthns. You want a p,utner v,ho will solve problems,
         nut brmg issues.                                 \,,. ·-;

        He is really passionate about FwC. He likes being ,m auditor and working ,vith clients, He likes that we
        are a people business, He likes being part of foe PwC family, P,wt ofthat makes bim want to be in the
        hmw all the time and have all his fingers in the pie. lf an engagement team calls needing help, he will
        unselfishly come in nnd help, even ifhe has three other fires goLng of his (Mn, If you want to know
        anything about our dients imd audits and staff, he knvNs. But, that is also his downfalL He wi!l tc,i me.,




                                                                                                                  PLAINTIFF 0026




                                                           JX2-4
    Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 6 of 8


Stakeholder rnterviews              Feedback for Mauro Botta                                                  May2014
                                  Consolidated and Summarized

      call me, ping me at any time day or night about situations tlmt are going on. They may uot even be
      relevant - not his dlent, not bis domain, not m-g,ent- just something he finds unwise or concerning, lie
      does not filter these appropriately and as a result he spends too much time on arnns that do not require
      his attention and takes a,niy time from things he should focus on,

      We are all very good at fire-fighting, We routindyfate unexpected \.%ues. Bnt we can get there in a
      headless ehkken type act or we could do firn prevention nnd do it in tm orderly manner. Mauro would
      ratlv2r have a rwadles,; chicken act~ part of him likes that
                                  \_ 7?
      He is an emotional Hallan guy, This provides him great things but it also lets things bother birn.
      He fa a littk too high ,md too kv, ,.. he swings emotionally. He bdiews strongly in tb\ngs .., it is a good
      thing to have a POV on things and hut hb are often emotionally based.

      He has an opporb.mityto listen to people       more, whether he likes them or not He tends not to listen to     ,,," ?
      people he doesn't Eke.

      f do not think Mauro (!ould ever be a pm:tner. But, 1 cheer for him un<l want him to rise above it
                                                                                      ~/ 51" f~   f'l~o/ r\
                                                                                                        0
      J don't think the wav he develops lils client rebtionships ls verv effective. ,
      He doesn't trust  a.ny
                           of his dien ts, It ls great to have die skeµticism, but as a partner or senior nwnager,
      you havr, to know when to crank it Jown and just lhten and get thejob done,

      He is an us vs, them kind of guy, You have !o be able to go to the next level when you a.re a partner. It
      becomes a profossiond relationship we hrve to nurture.


   3. vVhat are spedfic examples of these situ.atfonsY
      Quirky; Ahnty,3 wear a different pin every <lay ~ this .is a subtle quirkiness that projech, vrho he is. This
      b good, B,1t, foe big metul briefcase n.nd th(, ./''.tr t-1c+. conventions need t◊ toned dnwn and kept
      personal, keep it culturaHy appropdllte,

      He throws ,...nmtners unikt the bus. ' T, 7'

      Hillings and collections, while absolutely a great help to   ,,tn· practice, is an example of him being more
      tactical Hwn strntegk

      Testing journal entries on a client we worked on a year ago, :! n general, faere are .to tactical steps that
      We know ,,.e need to happen, He delegated these or left them to someone else. We kne~vthe client was
      not sophlt:ticated about this aspect of the work and cou!dn't assume the client would be good at this, ·we
      needed to hand hoJJ ... but didn't Ije wa_Jrtt<l t_,q_ prnxe}hey did not know their stuff We had a file drill 2
      dnys before filing that cost us a lot  ofmcmey:-            ,- ·<-w,,--=~•-----v•-r---·-,:;-"'
                                                                                        ,. 7 , I
                                                                                           ~



      Mauro's dien!.8 comes to me on a lot of important questkms or dedslons, My general gauge on my
      senior managers is if the client calls me or them ,, that is a data point frwt there is an issue of skiU or
      trust.

      Our clients theoretically should <lo a lot of things and smart things~ and in reality they are not ahvays
      smart Yon get nsed to that in Silicon Valley, As long ns l get paid to help any type, we are all good, It is
      good to bave n goal of getting them better, but they don't uhvays react that way, On a client tve have n
      technical thing that came up (very strong technically), We had to go to national office on a matter tlwt
      ww; com.plex, Mauro wrote a 1-:nerno and natiom,I said it wm, sign.ificanL Our client asked for hi,Jp to do
      a v,r:ite np, A Partner would just get to v10.rk and write Urn memo and figure out ho~v to conclude our
      op.Inion, Mauro would. not give them the memo, His position M:ls that it is not om' responsibility to do
      that. Out 1rntional office sdd this is eornplkated - if it is complicated for us, how can we ex1x,et thiB little
      wmpany to nail this. Not suni if it ls a slgn of Maurn's kvd of maturity, As a paitner y1Ju have to }wve
      the position that you want the these guys to Hkt~ you, you want a good audit and relationship, you'll just
      do it.




                                                                                                              PLAINTIFF 0027




                                                        JX2-5
   Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 7 of 8


Stakeholder Interviews            Feedback for Maur'o Botta                                             May2014
                                Consoiiclated and Summarized

      Until he gets the clients pounding the table for him, I don't thinl, he'll ever make n!l.rtneT. Perhaps a role
      for him v;ould be head of admin and real est;-ite -    he
                                                             could do a gwat job on that ·1 don't see him being a
      good dient service person,

      It is all the things that go into a relationship where your client respects and trusts you. We need to he
      responsive and respectful and work on relationships. Tdw them to lunch.,, do all those things,
                                                                                            ,,-,   ;
      With Mauro~ he likes to refntt, every speci:tk tMng Urnt people eom.., up to hir~. Th;,t ls why r cfon't
      think he ever got a red message. His core pernormUty is belng a really good auditor, but that doesn't
      rnmm you t,an be a really good partner.

      Going to lunch with your client and .looking out for them and looking <lo-v,,'l, the pike and warning thern
      - that is the easy stuff, Build good teams, Don't knov,; that l wuuld trust an engagement to Mauro.

   4, \1/htit is the hnpad on you in these situations?


      Bis behaviors do not really irnpact me ~ r ar:n used to dealing with Mauro, The impaet is redly on him;
      bis behavior bolds him back

      l have invested a lot of time trying to save hl:rn (ln response to Mauro threatening to leave). I do that
      becnuse I like him and he does really <lo great work here.

      r've known him long enough and an happy with the job he is doing. He does rnore hnrm to himself than
      rne.

      His frequent trying wolf (tlne11tening to leave) dot'5<l not help him in the outcome he ·wants.
                                                         ;f._.-.,.·
                                                                      ~:>
      Mauro corrws to me h'lth problems that I then lrnve to ded with - I have to come up with a solution.
      bsteu<l of wow, he has already thought of a solution and I just lrnve to help him get there, he rnnts and
      dumps ,1 problem in my kp. lt weixr~   ,m,   do'Nt,rnths::rthun hdps get at the solution. An example
      opposite of this l;, what he is doing for hilling mtd coll.ectinn - he brings the issues and solutions. No
      bhw by bbvl, He helps n1B hel.p Um,

      No Jmpaet on me really. 1 reaoh out to him for his strengths.

      I have to watch the dynamics of the relationship more dosdy and spend motB time making sure I fill. in
      the gaps that Mnuro doesn't fill in, When you get to be a partner they need someone t:o confide in and
      trust nnd who wiU look out for you, He is not strong ln building a trusting relationship - but, I have
      seen an improvement.



  5. What is an approach that Mauro eould use that would work for you?

      When he is on his game and it ls about dient srxvice, tfaurn tends to be more understanding, patient
      and facilltatlng. If his minds,1t ch&"lged to seeing the PwC pepple as clients, this would work If he has
      bad feelings about people here at PwC he could treat them like he wonk! a dient He nt,eds to adjust to
      theni , not them adjust to him.                                t, ·", -.;·
                                                                            ....   .(   .

      Rtofn:mw eomplaints and find solutions,

      Step out as n positive role model on the team, tf he w:1s eominunkating differently people might get
      some energy behind the things h•t w,-;_nts to d.rnnge, Mauro•··· b~, the chat1gc / be positive,


  6. What is the singfo most impactfu1 itnpt~ovement that he could make'?

      Professional presence; if he wants to be the creme de la creme of Silicon Valley Sr, managers, hr.
      needs more polish and professional demeanor, He needs to rnise his profile.




                                                                                                        PLAINTIFF 0028




                                                     JX2-6
   Case 3:18-cv-02615-AGT Document 159-46 Filed 02/08/21 Page 8 of 8


Stakeholder lnterricws                                                            Feedback for Mauro Botta                                 May2014
                                                                                Consolidated and Summarized

        Jvrauro needs tG soften the edges and not be so black and white, He has been told this byso many
        peopk. Stop the conspinwy theories. We are not- out to get him.

        Unless he has a fundamental change in his outlo9k on how he works with people, then I vmuld s,1y he
        will not make partner. Jt is not submission ~ it is1about gettin.g it smoother 011 the edges - being
        culturally appropriate, not living in a perfoet world, ehondng his battles.                ?
        " " • • • - - - • • " • ~ • • - . . , , ~ • - - - ~ ~ ~ - ... ~ . . .

                                                                                                 ,..,,,,-, .
                                                                                                  :                                V




        Th<e possibility of making partners is slim because \wbE1i~.:£ll2S!:J;:tiggtfLl0.1.l2JJf&>D-k~ That is not who
        gets hi the duh, Th.ls needs to be flxe<l no matter what. Because of what he has done in the prnt, it may
        be impossible to be partner but, he could become a top performer if he con11rnmicates In a way, a way of
        true kadernhip,

        !f he frames it in the positive, he ls framing it as a solution,

        If he could couple his passion v,ith great positive commtmkatfon, he could a long way, It v,ould make a
        huge difference in how all levels see him ··· its well as his clients,

        I appredate Mauro's uniqueness (pins, briefcase ,.,) -                                        it does not hold him back in my opinion.
        Phy back a recording of hovv he sounds ,vhen he ls delivering rnessages, He has beliefs that he holds
        very strongly and they hold hlm hack from seeing things a different way, He is burdened by seeing ,.__,                                      ~,
        negative things.


        I arn curious what his thoughts are in tern10 of career. ls it pa.rtrwr or nothing? Cnn he see himsdf as an
        MD or Director title'? He is a .real asset to the firm, He lms great. skills, 1t would he ,1 shame .for us to lose
        him.

      I'd lih: to see him take the lead mt.lier than he. led. At his level you would expect that h.e is calling nwre
      ufthe show and getting the 1:m:;~m from trwt:,·:"'n, d:ent ,\mt partner, He is not stepping up all the way
  '77 - -
        he is more executing and sometimes not even fully executing, he leaves thh1gs to the partner. Yet, trw
    : partner assumes he is doing all the necessary tb.ings. Mauro comes to the table later and says they
      aren't done. He shoul.d ta.ke some of the action kerns more on himself. If he is leading that would force
      him to be a better project manager·- plan and get to the fix first, before problems happen,

        D,'burn should spend more time nt hi,; dients, whether he needed to be there or not, hnng out at. office
        ~m exu·;, d11v n week, walk the halls, check in with CFOs and others. Build the relationsbins where the
        client would never '>Vant to leave PwC.                                                    •

        Adapt - learn how to deal with dbn.t. Rise above it so can he become a trusted advisor tu the dient The
        aud.lting profession in Italy i.s dlfferent The dient doesn't say no to us. I hold out hope that Mauro
        could adapt. If he were really responsible for bringing in the revenue m:vJ keeping clients, as partners
        are, he would have to adapt fasL

       The one thing ts he nei~ds to get hfo dients out. of trouble~ he needs to see out weeks, months, years
       and let thmn }-,.now ,,,hat is eoming up so they nm be nddrnssed now·, l'vfauro lets them sit and emls up
       being 1/l.te delivering 011 stuff, 1's/top perfonnei·s would never let things go to the fire drills stage.

        Good side: He suspected the trnnmtdlons his dient were doing was goofy···· he d.id not trnst,,,)rnt they
        were telling us, Be stuck with it and found something and it turned out his suspicions were right. We
        got to bottmn ffit It was Mauro's skepticism that did thnt for us,

        I wr,u.ld love to si~e him succeed and haw the dlents advocate for him.



GOALS

LTBD




                                                                                                                                           PLAINTIFF 0029




                                                                                              JX2-7
